                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         BARNES FAMILY COMPANY, INC., et
                                   7     al.,                                               Case No. 18-cv-06508-HSG

                                   8                    Plaintiffs,                         ORDER ADOPTING MAGISTRATE
                                                                                            JUDGE'S REPORT AND
                                   9             v.                                         RECOMMENDATION REGARDING
                                                                                            PLAINTIFFS’ MOTION FOR
                                  10     JOSEPH DAVID GRANADE,                              DEFAULT JUDGMENT
                                  11                    Defendant.                          Re: Dkt. Nos. 20, 16

                                  12           The Court has reviewed Magistrate Judge Laporte's Report and Recommendation Re
Northern District of California
 United States District Court




                                  13   Plaintiffs’ Motion for Default Judgment. The time for objections has passed and none were filed.

                                  14   The Court finds the Report correct, well-reasoned and thorough, and adopts it in every respect.

                                  15   Accordingly,

                                  16           IT IS HEREBY ORDERED that the Motion for Default Judgment is GRANTED. Because

                                  17   Plaintiffs only moved for default judgment on three of their seven claims, the case remains open

                                  18   on the remaining claims. Plaintiffs are directed to submit a joint statement by June 7, 2019,

                                  19   indicating whether they intend to dismiss the remaining claims in light of this order. Plaintiffs

                                  20   need not submit a joint statement if they voluntarily dismiss the remaining claims before June 7,

                                  21   2019.

                                  22           IT IS SO ORDERED.

                                  23   Dated: May 30, 2019

                                  24

                                  25                                                                ________________________
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  26                                                                United States District Judge
                                  27

                                  28
